DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/29/22. Applicant has amended independent claims 1 and 8; canceled claim 6; and added new dependent claims 13-21. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new claims are supported, nor does there appear to be a written description of the claim limitation ‘void ratio’ in the application as filed.
The Applicant indicates that support for these claims is found in paragraph 0042 and Examples 1-7 of the specification. However, upon review of paragraph 0042 and Examples 1-7, there does not appear to be an explicit example of void ratio. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoitos et al., US 2019/0081316, in view of Green, CA 2810331.
Regarding claim 1, Zoitos et al., teaches an anode active material (0002)to be used for a battery (0002), wherein the anode active material is a particle in unwoven shape that contains Si fiber (abstract; 0002) , an average particle size D.sub.50 of the anode active material is 0.2 .mu.m or more and 3.6 .mu.m or less (0.1 um-20 um) (0028), and the anode active material is amorphous (0053) and average diameter of the silicon fiber is 31 nm (0159).
Green teaches an anode active material wherein average diameter of the silicon fiber is 50 nm  (pg. 14, lines 7-16).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Green into the teachings of Zoitos et al., because Green teaches a preferred capacity of the electrode active material within a claimed range (pg. 14, lines 7-16).
Regarding claim 2, Zoitos et al., does not teach wherein a peak "a" derived from Si positioned at 2.theta.=28.4.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is not observed.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 



Regarding claim 3, Zoitos et al., does not teach wherein a peak "a" derived from Si positioned at 2.theta.=28.4.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is observed, a peak "b" positioned at 2.theta.=24.0.degree.
32.0.degree. of which half value width is 3.degree. or more is observed, and when Ia designates an intensity of the peak "a", and Ib designates an intensity of the peak "b", an XRD intensity ratio Ia/Ib is 3.80 or less.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 4, Zoitos et al., does not teach wherein a peak "c" derived from SiO.sub.2 positioned at 2.theta.=20.8.degree..+-.0.5.degree. in an XRD measurement using a CuK.alpha. ray is not observed.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Zoitos et al., does not teach wherein a peak "d" derived from lithium silicate positioned at 2.theta.=20.degree.-30.degree. in an XRD measurement using a CuK.alpha. ray is not observed.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 7, Zoitos et al., does not teach wherein an aspect ratio which is a ratio of average length/average diameter is 1 or more and 50 or less.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, Zoitos et al., teaches a method for producing an anode active material, the method comprising: a dispersing step of adding a dispersion medium to a LiSi precursor containing a Si element (0031-0032; 0048) and a Li element to obtain a LiSi precursor dispersion solution (0046; 0079); and a Li extracting step of extracting the Li element from the LiSi precursor (0085) by adding a Li extracting solvent to the LiSi precursor dispersion solution (0092) to obtain a particle in unwoven fabric shape that contains Si fiber (0092) and average diameter of the silicon fiber is 31 nm (0159).
Green teaches an anode active material wherein average diameter of the silicon fiber is 50 nm  (pg. 14, lines 7-16).

Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Green into the teachings of Zoitos et al., because Green teaches a preferred capacity of the electrode active material within a claimed range (pg. 14, lines 7-16).
Zoitos et al., does not teach wherein a relative dielectric constant of the dispersion medium is 3.08 or less.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 9, Zoitos et al., teaches wherein the dispersion medium is at least one kind of benzene (0055).Regarding claim 10, Zoitos et al., teaches wherein the Li extracting solvent is at least one kind of ethanol (0055), and acetic acid (0083).Regarding claim 11, Zoitos et al., teaches further comprising a washing step of washing the particle in unwoven fabric shape by an acid after the Li extracting step (0009; 0048; 0094).Regarding claim 12, Zoitos et al., teaches a battery (0007) including a cathode active material layer (0005), an anode active material layer (0005), an electrolyte layer (0030; 0037) formed between the cathode active material layer and the anode active material layer (0043; 0045-0047), wherein the anode active material layer contains the anode active material (0037; 0045; 0048) according to claim 1.
Regarding claim 13, Zoitos et al., teaches wherein the unwoven fabric shape is a net shape in which the Si fibers are three-dimensionally entangled (0100).
Regarding claim 14, Zoitos et al., teaches wherein the unwoven fabric shape is a net shape in which the Si fibers are three-dimensionally entangled (0100).
Regarding claim 15, Zoitos et al., does not teach wherein the average diameter of the Si fiber is 14 nm or more and 68 nm or less.
Green teaches an anode active material wherein average diameter of the silicon fiber is 50 nm  (pg. 14, lines 7-16).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Green into the teachings of Zoitos et al., because Green teaches a preferred capacity of the electrode active material within a claimed range (pg. 14, lines 7-16). 
Regarding claim 16, Zoitos et al., does not teach the average diameter of the Si fiber is 14 nm or more and 68 nm or less.
Green teaches an anode active material wherein average diameter of the silicon fiber is 50 nm  (pg. 14, lines 7-16).Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Green into the teachings of Zoitos et al., because Green teaches a preferred capacity of the electrode active material within a claimed range (pg. 14, lines 7-16).
Zoitos et al., does not teach the void ratio of the anode active material.
Regarding claim 17, Green teaches wherein a void ratio inside the anode active material is in a range of from 5% or more and 25% or less (pg. 20, lines 19-24).
Regarding claim 18,  Green teaches wherein a void ratio inside the anode active material is in a range of from 5% or more and 25% or less (pg. 20, lines 19-24).
Regarding claim 19, Green teaches wherein a void ratio inside the anode active material is in a range of from 5% or more and 25% or less (pg. 20, lines 19-24).
Regarding claim 20, Green teaches wherein a void ratio inside the anode active material is in a range of from 5% or more and 25% or less (pg. 20, lines 19-24).
Thus, it would have been obvious to one of ordinary skill in the art to have a void ratio of the anode active material within a claimed range because Green teaches the preferred range of the void ratio (packing density) provides for good contact between the silicon components after many charging and discharging cycles of a battery (pg. 20, lines 19-30).
Regarding claim 21, Zoitos et al., teaches the method for producing an anode active material (0040; 0096; 0108) wherein the LiSi precursor is prepared by mixing Si particles with Li particles (0108) using mechanical milling (mixing in a paddle-type blender (0141).

Response to Arguments
7.	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Applicant argues that “Zoitos is silent about the anode active material being in a particulate form, and that the particulate is in unwoven fabric shape.” 
However, Zoitos et al., teaches an unwoven shape that contains Si fiber (abstract; 0002) (0100).
Applicant argues that “Zoitos is silent about the average particle size in Claim 1. The numerical range disclosed by Zoitos corresponds to the diameter of the Si fiber in Claim 1.”
However, new reference, Green, CA 2810331, teaches an anode active material wherein average diameter of the silicon fiber is 50 nm  (pg. 14, lines 7-16).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727